Citation Nr: 0921658	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability, including arthritis and degenerative disc 
disease, to include as secondary to a service-connected low 
back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Army from 
October 1975 to October 1978 and from April 1987 to January 
1993, with additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Tennessee Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In a November 2007 decision, the Board denied the Veteran's 
claim for service connection for hemorrhoids and remanded the 
present claim for service connection for a thoracic spine 
disability to the Appeals Management Center (AMC) for further 
development.  The record does not contain any indication that 
the Veteran appealed the denial of service connection for 
hemorrhoids and, as such, that issue is no longer in 
appellate status.  See 38 U.S.C.A. § 7266 (West 2002 & Supp. 
2008).  In its remand, the Board requested the AMC to: review 
the record and ensure compliance with all notice and 
assistance requirements set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA); and to obtain a competent 
medical opinion addressing whether it was as least as likely 
as not that the Veteran's claimed thoracic spine arthritis 
and disc disease were aggravated by his service-connected low 
back strain.  Having completed the required directives, the 
RO considered the evidence of record and issued a 
Supplemental Statement of the Case (SSOC) in February 2009.  
Inasmuch as the provisions of the Board's November 2007 
remand has been complied with, the Board will now proceed 
with its review of the appeal.  Cf. Stegall v. West, 11 Vet. 
App. 268 (1998).

In February 2009, subsequent to the issuance of the February 
2009 SSOC noted above, the Veteran submitted letters from 
himself and three associates to the Board along with the 
results of a November 2008 VA MRI examination.  In his 
letter, addressed to the Board, the Veteran contends that his 
thoracic spine arthritis was related to injuries to his low 
back in service.  (Service connection is in effect for a low 
back strain).  The remaining letters, from the Veteran's wife 
and two colleagues, state that each of the respective authors 
observed the Veteran experiencing back pain.  Finally, a 
November 2008 VA MRI record indicated that the Veteran had a 
small left central disc protrusion without stenosis at 
T11/12.  This evidence is essentially cumulative of evidence 
already on file in that it merely confirms evidence already 
of record showing chronic low back and thoracic spine 
disabilities, to include arthritis and disc disease.  The 
additional medical evidence does not indicate any link 
between the Veteran's thoracic spine disorder and his period 
of service or his service-connected low back strain.  The lay 
statements reiterate earlier assertions.  Under these 
circumstances, the Board finds that a remand to allow the 
agency of original jurisdiction (AOJ) initial review of this 
evidence is not necessary.  See 38 C.F.R. §§ 19.37, 20.1304 
(2008).

The Veteran initially had requested a hearing before the 
Board in Washington, DC, but subsequently withdrew that 
request in writing in April 2006.


FINDINGS OF FACT

1.  There is no medical or X-ray evidence of a thoracic spine 
disability, to include arthritis and disc disease, until 
several years after service and more than 18 years after an 
in-service low back injury; the preponderance of the 
competent medical evidence is against a nexus between a 
current thoracic spine disability and any incident of 
service.

2.  The preponderance of the competent medical evidence of 
record is against a finding that the Veteran's service-
connected low back strain caused or aggravated a current 
thoracic spine disability, to include arthritis and disc 
disease.







CONCLUSION OF LAW

A thoracic spine disability, including arthritis and 
degenerative disc disease, was not incurred in or aggravated 
by active service, nor may arthritis of that segment of the 
spine be presumed to have been incurred therein; a current 
thoracic spine disability is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. §§ 
101(24), 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a December 2007 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required 
by Dingess.  The notice also included information regarding 
substantiating a claim for secondary service connection, to 
include on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, this notice 
was not issued to the Veteran prior to the initial July 2003 
rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the Veteran's claim, as 
demonstrated by the February 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and 
through his representative has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary' s 
various duties to claimant).

The VA informed the Veteran of its duty to assist in 
obtaining records and supportive evidence, and the Veteran, 
in fact, did receive a September 2008 VA examination, which 
was thorough in nature, included a nexus opinion, and with 
consideration of the other relevant evidence of record, to 
include medical opinions addressing direct and secondary 
service connection questions, was adequate for the purposes 
of deciding this claim.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection.

a.  Factual Background.  The Veteran essentially contends 
that his thoracic spine disorder, including arthritis and 
degenerative disc disease, began during service, as the 
result of some incident of active duty, or was caused or 
aggravated by his service-connected low back strain.  

In the Veteran's October 1975 service entry medical 
examination, the examiner did not note any spine or other 
musculoskeletal disorder.  In a May 1976 service treatment 
record, the Veteran was noted to have strained his back the 
previous day.  (Service connection is in effect for a low 
back strain.)  No further treatment records indicate 
diagnosis or treatment for a back disorder until July 1994.  

In a July 1994 service treatment record, the Veteran 
reportedly injured his back while putting equipment onto a 
truck during active service in the National Guard.  The 
examiner noted pain with palpation of the right lumbar 2-3 
series of the back.  The assessment was a muscular strain.  
(Emphasis added.)  

In an August 1994 VA treatment record, the examiner diagnosed 
the Veteran with minor degenerative disease of the 
lumbosacral and thoracic spines.

Upon a February 1995 VA X-ray report, the examiner diagnosed 
spondylosis at T-8 and T-9 and probable mild scoliosis.

In a February 1995 rating decision, the RO granted service 
connection for a low back strain.

In a January 1997 VA thoracic spine MRI report, the examiner 
diagnosed small disco-osteophytic bulges at 6-7 and 7-8 
posteriorly; moderate disco-osteophytic bulge at 11-12 
associated with degenerative change; and dessication of the 
disc.  

Upon a May 1998 VA spinal examination, the Veteran reportedly 
stated that he had constant pain in his lumbar area.  He 
reported working full-time at his current job, though he 
watched his back during lifting.  Prior to examination, the 
examiner reviewed the claims file.  During physical 
examination, no muscle spasms were noted.  Range of motion 
findings included 85 degrees of forward flexion of the 
thoracolumbar spine with no specific point tenderness noted.  
Plain X-rays showed mild wedging at T-12 and mild spondylosis 
of the lower thoracic spine.  The diagnosis was, in part, 
mild spondylosis of the lower thoracic spine with wedging 
noted at T12 and narrowing of disc space T6-T8 on plain 
films.  The examiner noted that the January 1997 MRI 
indicated bulging of discs at T11-T12.  In a July 1998 
addendum, the examiner opined that the Veteran's arthritis 
and thoracic disc problems were not the result of his 
fibrositis or service-connected low back strain.  The 
examiner noted that, although X-rays indicated some thoracic 
spine abnormalities, the Veteran's physical examination was 
essentially within normal limits.  The examiner's opinion was 
that the Veteran's general spinal abnormalities were 
unrelated to any previous low back strain or fibrositis.

In a June 2000 X-ray report, the examiners noted mild 
scoliosis and normal alignment of the lumbosacral spine; a 
mild anterior wedging of the body of T12 secondary to a 
longstanding trauma, associated with small spurs of the 
antralateral margins of the body in the lower thoracic region 
and the upper lumbar area indicating mild spondylosis; and 
mild narrowing of disc space at T 8-9.  The impression was 
mild scoliosis and mild spondylosis in the lower thoracic and 
upper lumbar region.  

Upon a September 2001 VA medical examination, the Veteran 
reported initially injuring his back in 1976.  He noted that 
he reentered the service after that incident and did not have 
any further back pain until the accident in 1994.  He 
indicated constant pain in the lumbar and thoracic spines.  
Upon physical examination, the examiner found some thoracic 
and lumbar tenderness upon palpation.  No paraspinal muscles 
palpated.  After further physical examination, the examiner 
stated that the Veteran's degenerative spine changes were not 
caused by his lifting accident, but resulted over time.  The 
examiner opined that the Veteran's back condition could have 
been aggravated by his 1974 accident.  

In an April 2005 VA X-ray examination, the examiner noted a 
minor abnormality of the lumbosacral spine, specifically a 
minimal curvature of the lumbar spine with convexity to the 
left.

Upon an April 2005 VA spine examination, the Veteran 
indicated that he had low back pain beginning in 1994 that 
radiated up into his midback.  Upon physical examination, the 
examiner noted no pain upon palpation over the spinous 
processes.  Paraspinal musculature was symmetrical.  The 
examiner's opinion was that it was as least as likely as not 
that the service-connected low back strain associated with 
the Veteran's injury contributed to the chronic pain in the 
lumbar spine he still experienced.  

In a June 2005 VA examination report, the April 2005 examiner 
clarified their opinion.  The examiner noted that, while 
April 2005 X-rays were normal, a previous MRI revealed disc 
herniation.  The examiner stated that, in their opinion, it 
was not uncommon for X-ray reports to appear normal because 
they could not see as much detail as an MRI could reveal.  In 
the examiner's opinion, the degenerative disc disease of the 
lumbar spine was a continuation of the chronic back strain 
that the Veteran had while in the military.  He reaggravated 
the injury in 1994, but the examiner "still believed this to 
all be a continuation of the back strain that he had while he 
was in the military."  

In an August 2005 VA examination report, the Veteran 
indicated that he hurt his back in 1994 while working on a 
truck.  He recalled never having back surgery and reported 
that he currently used a back brace.  The examiner noted that 
the X-rays of the low back were normal.  After physical 
examination, the examiner diagnosed the Veteran with chronic 
back pain and a chronic back strain.  The examiner stated 
that degenerative disc disease of the lumbar spine was not 
related to the back strain in his opinion.  Although the 
examiner would not use the term "it is at least as likely as 
not," he opined that it was not likely that the Veteran's 
lumbar strain was related to his degenerative disc disease.

In a September 2008 VA medical opinion, having reviewed the 
claims file, the physical examinations, and the X-ray and MRI 
evidence, the examiner stated that the Veteran sustained a 
strain injury in 1997.  He noted that the 1998 MRI showed 
more or less age appropriate changes including some mild 
osteophytic changes and small disc bulges without herniation 
or protrusion.  The examiner noted that the Veteran's X-rays 
had been negative since that time for arthritis.  The 
examiner felt that the Veteran had experienced moderate pain 
since the time of injury and currently had significantly 
debilitating pain.  Under the VA's definition, the pain had 
been aggravated.  However, the examiner stated that he was 
unable to say whether this was really due to the natural 
course of back pain or whether the strain in 1994 may have 
exacerbated prior back pain from 1977 and perhaps 
decompensated the Veteran enough to cause some mild arthritic 
changes.  The examiner stated that he suspected that it was 
less likely as not that the back strain aggravated the 
Veteran's arthritis.  

b.  Law and Regulations.  Direct service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2008).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

The Board acknowledges that the VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation: "(b) Aggravation 
of nonservice-connected disabilities.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current 
level."  38 C.F.R. § 3.310.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that entitlement to service 
connection for the Veteran's thoracic spine disability, 
including arthritis and degenerative disc disease, to include 
as secondary to a service-connected low back strain, is not 
warranted.

The Veteran did sustain a low back injury during service, 
which was diagnosed as a low back strain.  He apparently 
reinjured his back while on active duty for training in July 
1994; it was noted at that time that he had pain in the right 
lumbar region, which is the low back.  Service connection for 
a low back strain has been granted.   A thoracic spine or 
mid-back disability is not apparent until more than 18 years 
after the initial in-service incident of low back trauma.  
There is no medical or X-ray evidence of arthritis of the 
thoracic spine within one year of active service.  Service 
connection on a presumptive basis is not available where the 
only service performed is ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).  Additional 
thoracic spine abnormalities demonstrated by X-ray 
examination were not shown during service, ACDUTRA, or 
INACDUTRA.  

In the September 2001 VA examination report, the examiner 
noted that the Veteran's degenerative spine changes were not 
caused by a lifting accident in service, but were the result 
of an ongoing process over time.  A June 2000 X-ray revealed 
wedging of the body of T-12, which was attributed to 
longstanding trauma, but there is no opinion that links this 
X-ray abnormality to in-service trauma.   There is no 
competent evidence of a nexus between a current thoracic 
spine disability and service.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
a causal link between a current thoracic spine disability and 
service.     

With respect to the secondary service connection aspect of 
this appeal or, more precisely, whether the Veteran's 
thoracic spine disorder was caused or aggravated by his 
service-connected low back strain, the Board notes that the 
record contains several relevant opinions and other opinions 
that are not pertinent to the secondary service connection 
questions before the Board.  The April 2005, June 2006, and 
August 2005 VA spine examination reports are not probative to 
the questions at hand.  Each of these examinations involved 
determinations involving either pain in the lumbar area or 
degenerative disease of the lumbar spine, which relates to 
the low back.  This appeal involves disorders of the thoracic 
spine and, as such, their conclusions are not pertinent in 
determining whether service connection is warranted for a 
thoracic spine disorder.  

In the September 2001 VA spine examination report, the 
examiner indicated that the Veteran's back condition could 
have been aggravated by his 1974 accident.  (Emphasis added.)  
To the extent that this statement can be construed as 
relevant to the thoracic spine (or mid-back versus low back), 
the Board finds this opinion to be speculative in nature.  38 
C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance 
as to this aspect of weighing medical opinion evidence.  See, 
e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the Veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence, which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  Thus, this opinion neither supports nor 
weighs against the claim.

The only probative medical evidence of record containing 
competent opinions regarding whether a thoracic spine 
disorder was aggravated by the Veteran's low back strain are 
contained in the reports of the May 1998 and September 2008 
VA medical examinations.  The Board notes that the May 1998 
examiner made his determination after reviewing the Veteran's 
claims file, interviewing the Veteran, and conducting a 
thorough physical examination.  After reviewing the physical 
examination results and the diagnostic tests, including X-
rays and an MRI, the examiner stated that the Veteran's 
general spinal abnormalities were unrelated to any previous 
low back strain or fibrositis.  The September 2008 VA 
examiner wrote his opinion after reviewing over ten years of 
medical evidence, including MRIs and X-rays.  After reviewing 
the evidence, the examiner opined that the thoracic spine 
arthritis was less likely than not aggravated by the 
Veteran's low back sprain.  Noting the thoroughness of each 
examination, the review of the claims file, and the rationale 
provided, the Board finds the examiners' opinions to be of 
substantial probative value in the matter of whether the 
Veteran's thoracic spine disorder was related to the service-
connected low back strain.  See Prejean v. West, 13 Vet. App. 
444, 448 (2000).  As there is no competent medical opinion of 
record to refute the May 1998 and September 2008 examiners' 
conclusions, the Board must conclude that the preponderance 
of the evidence is against a finding that any of the 
Veteran's thoracic spine disorders were caused or aggravated 
by his service-connected low back strain.

The Board has considered the Veteran's assertion that his 
thoracic spine disorder is related to his low back strain.  
However, the medical evidence of the record does not support 
the Veteran's contentions.  See Madden v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (noting that the Board can 
award no probative value to a Veteran's assertions when they 
are contradicted by contemporaneous medical histories and 
complaints).  Additionally, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to the etiology of his 
disabilities of the thoracic spine.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App.at 494-95 (1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a thoracic spine 
disability, including arthritis and degenerative disc 
disease, to include as secondary to service-connected low 
back strain.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a thoracic spine 
disability, including arthritis and degenerative disc 
disease, to include as secondary to service-connected low 
back strain, is denied.





______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


